             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

RAYMOND ALEXANDER RAY,                   )
                                         )
                    Plaintiff,           )
                                         )
v.                                       )             Case No. CIV-19-353-D
                                         )
LISA HAMMOND, and                        )
KEVIN McCRAY,                            )
                                         )
                    Defendants.          )

                                        ORDER

      Before the Court is the Report and Recommendation (“Report”) [Doc. No. 9] of

United States Magistrate Judge Bernard M. Jones, to whom this 42 U.S.C. § 1983 action

was referred for initial proceedings in accordance with 28 U.S.C. § 636(b)(1)(B). Judge

Jones recommends that Plaintiff’s claims be dismissed with prejudice. Within the time

limits authorized by the Court, Plaintiff filed objections [Doc. Nos. 10, 11]. Accordingly,

the Court must make a de novo determination of any portion of the Report to which a

specific objection is made, and may accept, modify, or reject the recommended decision in

whole or in part. 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b)(3).

      Plaintiff’s objections to the Report mirror his allegations in his Amended

Complaint. Plaintiff alleges that Oklahoma County District Court Special Judge Lisa

Hammond violated his due process rights by failing to timely hold a probable cause hearing

and denying his bond without a hearing. Further, Plaintiff alleges that Oklahoma County

District Court Special Judge Kevin McCray set his bond excessively high, in violation of
the Eighth Amendment, and violated his due process rights by allowing Plaintiff to be

arraigned on charges that were filed one day late.

          Even assuming the veracity of Plaintiff’s allegations, judges have absolute judicial

immunity for acts taken in their judicial capacity. Stump v. Sparkman, 435 U.S. 349, 355-

357 (1978). This doctrine has only two exceptions: “First, a judge is not immune from

liability for … actions not taken in the judge’s judicial capacity.” Mireles v. Waco, 502

U.S. 9, 11 (1991). “Second, a judge is not immune for actions, though judicial in nature,

taken in complete absence of all jurisdiction.” Id. at 12. To this end, “[a] judge will not

be deprived of immunity because the action he took was in error, was done maliciously, or

was in excess of his authority.” Stump, 435 U.S. at 356-357. “[T]he scope of the judge’s

jurisdiction must be construed broadly where the issue is the immunity of the judge.” Id.

at 356.

          Here, Plaintiff has not set forth any facts suggesting Defendants acted outside their

judicial capacity. Nor does Plaintiff allege that Defendants acted without any jurisdiction

to do so. Therefore, the Court finds that the Amended Complaint fails to state a claim

against Defendants because they are entitled to absolute immunity from Plaintiff’s suit

under federal law based on their judicial actions.

          Accordingly, Judge Jones’ Report and Recommendation is ADOPTED as though

fully set forth herein. This action is dismissed with prejudice. A judgment shall be issued

forthwith.




                                               2
IT IS SO ORDERED this 18th day of October 2019.




                                 3
